             Case 5:21-cv-00802 Document 1 Filed 08/26/21 Page 1 of 10



                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

HASSELL DOMINGA MUNGUIA                            §
                                                   §
v.                                                 §       Civil Action No. 5:21-cv-802
                                                   §
STANLEY BLACK & DECKER INC, AND                    §
SCOTTY LIN DOTSON                                  §            Jury Requested

                        PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Hassell Dominga Munguia, Plaintiff and files this Plaintiff’s

Original Complaint against Stanley Black & Decker, Inc. and Scotty Lin Dotson,

Defendants, and would respectfully show as follows:

                                              I.
                                          PARTIES

      1.1     Plaintiff is an individual residing in Donna, Hidalgo County, Texas.

      1.2     Defendant, Stanley Black & Decker, Inc. (hereafter “Defendant

Stanley Black & Decker”) is a Corporation formed in and under the laws of the

State of Connecticut, may be served with process by serving its Registered Agent:

Corporation Service Company d/b/a CSC-Lawyers Incorporating Service

Company, 211 E. 7th St., Suite 620, Austin, Texas 78701-3136. Service of summons

(with attached pleading) and thus proper notice of this legal proceeding is hereby

requested.

      1.3     Defendant, Scotty Lin Dotson (hereafter “Defendant Dotson”) is a

commercial truck driver for defendant, Stanley Black & Decker, Inc., and upon

information and belief is a citizen of the State of Ohio. Mr. Dotson may be served

with process at his residence address of 200 Craig St., Hillsboro, Texas 76645.

_____________________________________________________________________________________________
                   Hassell Dominga Munguia vs. Maini Truck Lines Corporation, et al.
                                    Plaintiff’s Original Complaint
                                              Page 1 of 10
             Case 5:21-cv-00802 Document 1 Filed 08/26/21 Page 2 of 10



Service of summons (with attached pleading) and thus proper notice of this legal

proceeding is hereby requested.

                                             II.
                                 JURISDICTION AND VENUE

      2.1     The court has jurisdiction over this lawsuit under 28 U.S.C. § 1332 because

the Plaintiff and the Defendant, Stanley Black & Decker, Inc. are citizens of different

states and the amount in controversy exceeds $75,000, excluding interest and costs.

Venue is proper in this district pursuant to 28 U.S.C. §1391(a) in that a substantial part

of the events or omissions giving rise to this claim occurred in this district.

                                           III.
                                  FACTUAL BACKGROUND

       3.1    This case arises out of an automobile accident, which occurred in Hill

County, Texas on or about October 10, 2020. On that date, Plaintiff Hassell Dominga

Munguia was traveling southbound on IH-35W in the right lane when Defendant,

Scotty Lin Dotson, an employee for Defendant Stanley Black & Decker, who was

traveling behind Plaintiff also in the right lane and control his speed and failed to keep

a proper lookout and struck Plaintiff’s vehicle. As a result of the accident Plaintiff

sustained serious injuries.

                                          IV.
                                    CAUSES OF ACTION
                         A. NEGLIGENCE OF SCOTTY LIN DOTSON

      4.1     Defendant, Scotty Lin Dotson had a duty to exercise the degree of care

that a reasonably careful person would use to avoid harm to others under

circumstances similar to those described herein.

      4.2     Plaintiff’s injuries were proximately caused by Defendant Stanley Black &

Decker’s employee’s negligent, careless and reckless disregard of said duty.

_____________________________________________________________________________________________
                   Hassell Dominga Munguia vs. Maini Truck Lines Corporation, et al.
                                    Plaintiff’s Original Complaint
                                              Page 2 of 10
             Case 5:21-cv-00802 Document 1 Filed 08/26/21 Page 3 of 10



      4.3     The negligent, careless and reckless disregard of duty of Defendant

Stanley Black and Deker’s employee consisted of, but is not limited to, the following

acts and omissions:

              1.      In that Scotty Lin Dotson failed to keep a proper lookout for
                      Plaintiff’s safety that would have been maintained by a person of
                      ordinary prudence under the same or similar circumstances;

              2.      In that Scotty Lin Dotson failed to warn the Plaintiff of any
                      impending accident;

              3.      In driving his vehicle in a rate of speed that was greater than that
                      which an ordinary prudent person would have driven under
                      the same or similar circumstances;
              4.      Imperiling other motorists by failing to heed a traffic law, as would
                      have been done by a reasonable person exercising ordinary
                      prudence under the same or similar circumstances;

              5.      In driving a vehicle in willful or wanton disregard for the safety of
                      persons;

              6.      In failing to control and bring his vehicle to a stop to avoid the
                      collision as would have been done by a reasonable and prudent
                      person under the same or similar circumstances; and

                      B. NEGLIGENCE PER SE OF SCOTTY LIN DOTSON

       4.4    The allegations alleged in the above paragraphs are re-alleged and are

incorporated herein by reference.

       4.5    The collision described above, and the resulting injuries and damages

suffered by Plaintiff, were proximately caused by the negligent per se conduct of Scotty

Lin Dotson in one or more of the following respects:

              1.      Imperiling other motorists by failing to heed a traffic law, as would
                      have been done by a reasonable person exercising ordinary
                      prudence under the same or similar circumstances, in violation of
                      Texas Transportation Code § 542.301;

              2.      In driving a vehicle in willful or wanton disregard for the safety of
                      persons, in violation of Texas Transportation Code § 545.401;
_____________________________________________________________________________________________
                   Hassell Dominga Munguia vs. Maini Truck Lines Corporation, et al.
                                    Plaintiff’s Original Complaint
                                              Page 3 of 10
              Case 5:21-cv-00802 Document 1 Filed 08/26/21 Page 4 of 10




               3.    In failing to bring his vehicle to a stop to avoid the collision as
                     would have been done by a reasonable and prudent person under;
                     the same or similar circumstances violation of Texas Transportation
                     Code § 544.003; and

               4.    In failing to control his speed in violation of Texas Transportation
                     Code § 545.351(b)(1).

       4.6     The unexcused violation of an administrative regulation or statute or

ordinance established to define a reasonably prudent person’s standard of care is

negligence per se.

       4.7     Defendant Scotty Lin Dotson committed acts of omission and commission

that collectively and severally constituted negligence and were a proximate cause of

Plaintiff’s injuries and damages.

                      C. NEGLIGENCE OF STANLEY BLACK & DECKER

       4.8     Scotty Lin Dotson was an employee of Defendant Stanley Black & Decker

and was acting within the course and scope of that employment at the time of the

accident.     As such, Defendant Stanley Black & Decker are directly liable for the

wrongful acts or omissions of Scotty Lin Dotson.

       4.9     Defendant Stanley Black & Decker had a duty to exercise reasonable care

in the management and operation of its commercial trucks.

       4.10    Additionally, Defendant Stanley Black & Decker had an obligation to the

public to hire, train, retain, and supervise safe and competent drivers, and is liable for

any and all damages that resulted from the negligence in its hiring, training retaining,

or supervision of its employees.

       4.11    Defendant Stanley Black & Decker committed acts of omission and

commission that collectively and severally constituted negligence. Defendant Stanley


_____________________________________________________________________________________________
                   Hassell Dominga Munguia vs. Maini Truck Lines Corporation, et al.
                                    Plaintiff’s Original Complaint
                                              Page 4 of 10
              Case 5:21-cv-00802 Document 1 Filed 08/26/21 Page 5 of 10



Black & Decker’s wrongful conduct and negligence were the proximate cause of the

incident and the injuries and damages sustained by the Plaintiff.

       4.12    Defendant Stanley Black & Decker is further negligent for, but not limited

to, the following:

               1.    Failing to use ordinary care in the hiring of its employees;

               2.    Failure to use ordinary care in exercising whatever control it retains
                     over an employee, independent contractor or subcontractor;

               3.    Failure to use ordinary care in supervising its employees;

               4.    Failure to use ordinary care in retaining its employees;

               5.    Failure to use ordinary care in training its employees;

               6.    Failure to use reasonable care in formulating the policies and
                     procedures that govern its employees; and

               7.    Failure to exercise reasonable care in the selection of employees and
                     to periodically monitor and review the employee’s competence.

       4.13    Failure to exercise reasonable care by and through its employee who was

operating a vehicle on the occasion in question at a speed that was unreasonably

prudent and safe.

       4.14    As a direct and proximate result of the aforementioned negligence and/or

acts and omissions of the Defendant Stanley Black & Decker, Plaintiff, Hassell Dominga

Munguia, suffered serious injuries requiring substantial costs and expenses; past,

present and future loss of enjoyment of life; past, present and future emotional distress;

past, present and future pain and suffering; past, present and future loss of household

services; all in an amount not presently determinable, for which she seeks relief

pursuant to Texas State laws.




_____________________________________________________________________________________________
                   Hassell Dominga Munguia vs. Maini Truck Lines Corporation, et al.
                                    Plaintiff’s Original Complaint
                                              Page 5 of 10
              Case 5:21-cv-00802 Document 1 Filed 08/26/21 Page 6 of 10



                     D. NEGLIGENCE PER SE OF STANLEY BLACK & DECKER

       4.15    The allegations alleged in the above paragraphs are re-alleged and are

incorporated herein by reference.

       4.16    The following acts and/or omissions of Defendant constitute negligence

per se by Defendant Stanley Black & Decker, is jointly and severally, by and through

their agents, servants and/or employees acting in the course and scope of employment:

               1.      Imperiling other motorists by failing to heed a traffic law, as would
                       have been done by a reasonable person exercising ordinary
                       prudence under the same or similar circumstances, in violation of
                       Texas Transportation Code § 542.301;

               2.     In driving a vehicle in willful or wanton disregard for the safety of
                      persons, in violation of Texas Transportation Code § 545.401;

               3.      In failing to bring his vehicle to a stop to avoid the collision as
                       would have been done by a reasonable and prudent person under
                       the same or similar circumstances violation of Texas Transportation
                       Code § 544.003; and

               4.      In failing to control his speed in violation of Texas Transportation
                       Code § 545.351(b)(1).

       4.17    The unexcused violation of an administrative regulation or statute or

ordinance established to define a reasonably prudent person’s standard of care is

negligence per se.

       4.18    Defendants Stanley Black & Decker committed acts of omission and

commission that collectively and severally constituted negligence and were a proximate

cause of Plaintiff’s injuries and damages.

                                           V.
                                 NEGLIGENT ENTRUSTMENT

       5.1     Defendants Stanley Black & Decker is also liable for Plaintiff’s injuries and

damages under the theory of negligent entrustment. Defendant Stanley Black & Decker


_____________________________________________________________________________________________
                   Hassell Dominga Munguia vs. Maini Truck Lines Corporation, et al.
                                    Plaintiff’s Original Complaint
                                              Page 6 of 10
             Case 5:21-cv-00802 Document 1 Filed 08/26/21 Page 7 of 10



was responsible for the vehicle driven by their employee Mr. Scotty Lin Dotson, at the

time of the collision in question.

       5.2    Defendants     Stanley Black & Decker entrusted the vehicle to their

employee, on the date in question. At the time of the entrustment, their employee, was

an incompetent and/or reckless driver. Defendant Stanley Black & Decker knew or

should have known that their employee was an incompetent and/or reckless driver.

Defendant Stanley Black & Decker was negligent on the occasion in question.

                                             VI.
                                     RESPONDEAT SUPERIOR

       6.1    The driver for Defendant Stanley Black & Decker is alleged at all times of

the events described in the petition to be an employee, agent, representative and/or

servant of Defendant, Stanley Black & Decker, and are therefore liable for their driver’s

acts and omissions under the doctrine of respondeat superior. Alternatively, Defendant,

Stanley Black & Decker is responsible for the acts or omissions and/or per se negligent

acts or omissions of their employees, under 49 C.F.R. 1057 and/or other laws.

       6.2    Plaintiff alleges that Defendant, Stanley Black & Decker, was negligent

and that such negligence was a proximate cause of the accident. Such negligence

includes, but is not limited to, failure to supervise, failure to properly train its drivers

and failure to establish an adequate safety driving program.

                                      VII.
                   DAMAGES CLAIMS OF HASSELL DOMINGA MUNGUIA

       7.1    Plaintiff incorporates by reference the allegations set forth above. Plaintiff

has suffered personal injuries all of which are a result of the automobile collision made

the basis of this lawsuit.


_____________________________________________________________________________________________
                   Hassell Dominga Munguia vs. Maini Truck Lines Corporation, et al.
                                    Plaintiff’s Original Complaint
                                              Page 7 of 10
                Case 5:21-cv-00802 Document 1 Filed 08/26/21 Page 8 of 10



         7.2      Plaintiff sustained severe and permanent physical, mental, and emotional

injuries as well as economic losses. As such, Plaintiff seeks the following damages:

               1. Medical Expenses: Plaintiff has suffered severe and permanent bodily
                  injuries. Plaintiff has incurred significant medical expenses in connection
                  with said injuries and in all reasonable medical probability will incur
                  significant future medical expenses for the remainder of her life.

               2. Physical Pain: Plaintiff has endured significant physical pain in the past
                  and will endure pain in the future.

               3. Mental Anguish: Plaintiff has endured tremendous mental anguish in the
                  past and will endure mental anguish in the future.

               4. Impairment:     Plaintiff has suffered traumatic physical and mental
                  impairment in the past and will continue to suffer the effects into the
                  future and likely for the remainder of her life.

               5. Disfigurement: Plaintiff have suffered disfigurement in the past and will
                  suffer from disfigurement in the future.

               6. Lost Wages: Plaintiff has suffered lost wages in the past and will suffer
                  from lost wages in the future.

               7. Pecuniary Loss: Plaintiff has suffered pecuniary loss in the past and will in
                  all probability, be incurred in the future.

                                               VIII.
                                    JURISDICTIONAL AMOUNT

         8.1      By reason of the facts alleged herein, the Plaintiff has been made to suffer

and sustain injuries and damages at the hands of the Defendants in excess of the

minimum jurisdictional limits of this court and in an amount to" be determined by the

jury in this case and as the evidence may show proper at the time of the trial.

                                             IX.
                                    ATTORNEY FEES & COSTS

         9.1      Plaintiff is entitled to an award of attorney fees and costs under FRCP

54(d).


_____________________________________________________________________________________________
                   Hassell Dominga Munguia vs. Maini Truck Lines Corporation, et al.
                                    Plaintiff’s Original Complaint
                                              Page 8 of 10
              Case 5:21-cv-00802 Document 1 Filed 08/26/21 Page 9 of 10



                                        X.
                      PRE-JUDGMENT AND POST-JUDGMENT INTEREST

       10.1    Plaintiff seeks pre-judgment and post-judgment interest as allowed by

law.

                                         XI.
                                 DEMAND FOR JURY TRIAL

       11.1    Plaintiff respectfully designates the United States Courthouse, 655 E.

Cesar E. Chavez Blvd., San Antonio, Texas 78206 as the place for trial to commence in

this case. Furthermore, Plaintiff hereby make application for a jury trial and request

that this cause be set on the Court's Jury Docket.

                                         XII.
                                 CONDITIONS PRECEDENT

       12.1    All conditions precedent to Plaintiff’s right to recover herein and to

Defendants’ liability have been performed or have occurred.

                                          PRAYER

       WHEREFORE, Plaintiff prays that this case be set for trial before a jury, that she

may recover a judgment of and from the Defendants, for the actual damages in such

amount as the evidence may show and the jury may determine to be proper, together

with prejudgment interest, post-judgment interest, costs of court, and such other and

further relief to which she may show herself to be justly entitled.




_____________________________________________________________________________________________
                   Hassell Dominga Munguia vs. Maini Truck Lines Corporation, et al.
                                    Plaintiff’s Original Complaint
                                              Page 9 of 10
           Case 5:21-cv-00802 Document 1 Filed 08/26/21 Page 10 of 10



                                           Respectfully submitted,

                                           /s/ Gregory L. Gowan
                                           Gregory L. Gowan
                                           Federal ID No. 19991
                                           Texas Bar No. 00765384
                                           GOWAN ELIZONDO, LLP
                                           555 N. Carancahua, Ste 1400
                                           Corpus Christi, Texas 78401
                                           Telephone: 361.651.1000
                                           Facsimile: 361.651.1001
                                           ggowan@glawfirm.com




_____________________________________________________________________________________________
                   Hassell Dominga Munguia vs. Maini Truck Lines Corporation, et al.
                                    Plaintiff’s Original Complaint
                                             Page 10 of 10
